Name: 2005/78/EC, Euratom: Commission Decision of 1 February 2005 amending Decision 2001/844/EC, ECSC, Euratom
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  European construction;  information and information processing
 Date Published: 2005-02-02

 2.2.2005 EN Official Journal of the European Union L 29/39 COMMISSION DECISION of 1 February 2005 amending Decision 2001/844/EC, ECSC, Euratom (2005/78/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 218(2) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 131 thereof, Having regard to the Treaty on European Union, and in particular Article 28(1) and Article 41(1) thereof, Whereas: (1) The Commissions security system is based on the principles set out in Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (1) with a view to ensuring a smooth functioning of the decision-making process of the Union. (2) The Commissions provisions on security are contained in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom of 29 November 2001 amending its internal Rules of Procedure (2). (3) Appendix 1 to the Rules on security annexed to those provisions contains a table of equivalence including national security classifications. (4) On 16 April 2003, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia signed the Treaty concerning their accession to the European Union (3). Appendix 1 to the Rules on security should be amended in order to take account of those States. (5) On 14 March 2003 the European Union signed an agreement (4) with NATO on the security of information. It is therefore also necessary to establish correspondence with NATO classification levels in Appendix 1 to the Rules on security. (6) France and the Netherlands have changed their legislation on classification. (7) In the interests of clarity, Appendix 1 to the Rules on security should be replaced. (8) At the same time, the Annex to Decision 2001/844/EC, ECSC, Euratom should be corrected in order to ensure that the four classification terms are used homogeneously in all language versions, HAS DECIDED AS FOLLOWS: Article 1 Appendix 1 to the Rules on security contained in the Annex to Decision 2001/844/EC, ECSC, Euratom is replaced by the Annex to this Decision. Article 2 The Annex to Decision 2001/844/EC, ECSC, Euratom is corrected by replacing in all linguistic versions the four classification terms, as appropriate, by the following terms which shall always be written in capital letters:  RESTREINT UE,  CONFIDENTIEL UE,  SECRET UE,  TRES SECRET UE/EU TOP SECRET. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 1 February 2005. For the Commission Siim KALLAS Vice-President (1) OJ L 101, 11.4.2001, p. 1. Decision amended by Decision 2004/194/EC (OJ L 63, 28.2.2004, p. 48). (2) OJ L 317, 3.12.2001, p. 1. (3) OJ L 236, 23.9.2003, p. 17. (4) OJ L 80, 27.3.2003, p. 36. ANNEX Appendix 1 COMPARISON OF NATIONAL SECURITY CLASSIFICATIONS EU classification TRES SECRET UE/EU TOP SECRET SECRET UE CONFIDENTIEL UE RESTREINT UE WEU classification FOCAL TOP SECRET WEU SECRET WEU CONFIDENTIAL WEU RESTRICTED Euratom classification EURA TOP SECRET EURA SECRET EURA CONFIDENTIAL EURA RESTRICTED NATO classification COSMIC TOP SECRET NATO SECRET NATO CONFIDENTIAL NATO RESTRICTED Belgium TrÃ ¨s Secret Secret Confidentiel Diffusion restreinte Zeer Geheim Geheim Vertrouwelijk Beperkte Verspreiding Czech Republic PÃ Ã ­sn tajnÃ © TajnÃ © DÃ ¯vÃ rnÃ © VyhrazenÃ © Denmark Yderst hemmeligt Hemmeligt Fortroligt Til tjenestebrug Germany Streng geheim Geheim VS (1)  Vertraulich VS  Nur fÃ ¼r den Dienstgebrauch Estonia TÃ ¤iesti salajane Salajane Konfidentsiaalne Piiratud Greece Ã Ã ºÃ Ã Ã  Ã ÃÃ Ã Ã Ã ·Ã Ã ¿ Ã ÃÃ Ã Ã Ã ·Ã Ã ¿ Ã Ã ¼ÃÃ ¹Ã Ã Ã µÃ Ã Ã ¹Ã ºÃ  Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã §Ã Ã ®Ã Ã ·Ã  Abr: Ã Ã Ã Abr: (Ã Ã ) Ã br: (Ã Ã ) Abr: (Ã Ã §) Spain Secreto Reservado Confidencial DifusiÃ ³n Limitada France TrÃ ¨s Secret DÃ ©fense (2) Secret DÃ ©fense Confidentiel DÃ ©fense Ireland Top Secret Secret Confidential Restricted Italy Segretissimo Segreto Riservatissimo Riservato Cyprus Ã Ã ºÃ Ã Ã  Ã ÃÃ Ã Ã Ã ·Ã Ã ¿ Ã ÃÃ Ã Ã Ã ·Ã Ã ¿ Ã Ã ¼ÃÃ ¹Ã Ã Ã µÃ Ã Ã ¹Ã ºÃ  Ã Ã µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã §Ã Ã ®Ã Ã ·Ã  Latvia SeviÃ ¡Ã ·i slepeni Slepeni KonfidenciÃ li Dienesta vajadzÃ «bÃ m Lithuania VisiÃ ¡kai slaptai Slaptai Konfidencialiai Riboto naudojimo Luxembourg TrÃ ¨s Secret Secret Confidentiel Diffusion restreinte Hungary SzigorÃ ºan titkos ! Titkos ! Bizalmas ! KorlÃ ¡tozott terjesztÃ ©sÃ ± ! Malta L-Ghola Segretezza Sigriet Kunfidenzjali Ristrett Netherlands Stg (3). Zeer Geheim Stg. Geheim Stg. Confidentieel Departementaalvertrouwelijk Austria Streng Geheim Geheim Vertraulich EingeschrÃ ¤nkt Poland Ã ciÃ le Tajne Tajne Poufne ZastrzeÃ ¼one Portugal Muito Secreto Secreto Confidencial Reservado Slovenia Strogo tajno Tajno Zaupno SVN Interno Slovakia PrÃ ­sne tajnÃ © TajnÃ © DÃ ´vernÃ © VyhradenÃ © Finland ErittÃ ¤in salainen ErittÃ ¤in salainen Salainen Luottamuksellinen Sweden Kvalificerat hemlig Hemlig Hemlig Hemlig United Kingdom Top Secret Secret Confidential Restricted (1) VS = Verschlusssache. (2) The classification TrÃ ¨s secret dÃ ©fense, which covers governmental priority issues, may only be changed with the Prime Ministers authorisation. (3) Stg = staatsgeheim.